Exhibit *** Confidential Portion has been omitted pursuant to a request for confidential treatment by the Company to, and the material has been separately filed with, the SEC. Each omitted Confidential Portion is marked by three Asterisks. CONTRACT FOR ALASKA ACCESS SERVICES This Agreement entered into this 1st day of January, 1993 between MCI TELECOMMUNICATIONS CORPORATION, a Delaware corporation ("MCI") and GENERAL COMMUNICATION, INC. and its wholly owned subsidiary GCI COMMUNICATION CORP., Alaska corporations (together "GCI"). A.GCI currently carries MCI interstate MTS traffic to and from the State of Alaska. B.The parties wish to extend and expand their relationship to provide greater service within and to and from Alaska for their services. NOW, THEREFORE, in consideration of the mutual promises set forth below, the parties agree as follows: 1.
